—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered May 5, 1989, convicting him of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the seventh degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in failing to give the jury a circumstantial evidence charge is unpreserved for appellate review (see, CPL 470.05 [2]; People v Dawson, 115 AD2d 612), and, in any event, without merit (see, People v Barnes, 50 NY2d 375).
The sentence imposed was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Brown, Sullivan and Eiber, JJ., concur.